                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION
                                                          Case No. 1:16-CV-08637




                                NOTICE OF CHANGE OF ADDRESS

TO THE CLERK OF COURT:

       PLEASE TAKE NOTICE that effective April 1, 2019, Block & Leviton LLP, counsel for

Plaintiff Maplevale Farms, Inc. in the above referenced matter, has changed office locations. Block

& Leviton LLP’s California office is now located at 100 Pine Street, Suite 1250, San Francisco,

CA 94111, telephone: 415-968-8999 facsimile: 617-507-6020.


       Dated: April 3, 2019                      Respectfully Submitted,

                                                  /s/ Whitney E. Street
                                                  Whitney E. Street (admitted pro hac vice)
                                                  BLOCK & LEVITON LLP
                                                  100 Pine Street, Suite 1250
                                                  San Francisco, CA 94111
                                                  Phone: (415)-968-1852
                                                  Fax: (617) 507-6020
                                                  whitney@blockesq.com

                                                  Counsel for Maplevale Farms, Inc.
                                CERTIFICATE OF SERVICE

       I, Whitney E. Street, hereby certify that a copy of the foregoing document, filed through

the CM/ECF system, will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF) on April 3, 2019.


                                                      Respectfully Submitted,

                                 By:                  /s/ Whitney E. Street




                                                2
